Citation Nr: 1123260	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-16 285	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to more than 4 months of educational assistance benefits under Chapter 33 (Post-9/11 GI Bill).




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  He reenlisted in May 1985.  At the time this appeal was certified to the Board in 2010, the record indicated that the Veteran was still serving on active duty.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran previously completed 44 months of entitlement to Chapter 34 educational assistance benefits (Vietnam Era GI Bill).

2.  The Veteran has been awarded 4 months of additional educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) totaling a maximum allowable aggregate of 48 months of benefits.

3.  Under VA law, the Veteran is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapter 33 and Chapter 34 programs.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than 4 months of educational benefits under Chapter 33 (Post-9/11 GI Bill).  38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.4020, 21.9520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the present case, the Board acknowledges no VCAA letter was sent to the Veteran.

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, not the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032.  The Veteran was sufficiently advised in the initial July 2009 decision and subsequent March 2010 Statement of the Case (SOC).  The Board adds that the Veteran has been accorded appropriate due process.  The Veteran has presented argument in his July 2009 notice of disagreement (NOD) and April 2010 Form 9 and has also demonstrated sufficient knowledge as to the legal reasons his claim was denied.

Also, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


LAW AND ANALYSIS

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10, 2001.  It became effective August 1, 2009.  38 C.F.R. § 21.9500.  Basic eligibility is established under 38 U.S.C.A. Chapter 33 under 38 C.F.R. § 21.9520.  

The aggregate period for which any person may receive educational assistance under two or more of the following laws may not exceed 48 months (or the part-time equivalent):

(1) Part VII or VIII, Veterans Regulations numbered 1(a), as amended;

(2) Title II of the Veterans' Readjustment Assistance Act of 1952;

(3) The War Orphans' Educational Assistance Act of 1956;

(4) 38 U.S.C. chapters 30, 32, 33, 34, 35, and 36;

(5) 10 U.S.C. chapters 106a, 1606, and 1607;

(6) Section 903 of the Department of Defense Authorization Act, 1981;

(7) The Hostage Relief Act of 1980; and

(8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986.

See 38 U.S.C.A. § 3695 (West 2002 & Supp. 2010); 38 C.F.R. § 21.4020(a) (2010).  Recent amendments to § 21.4020(a) are effective August 1, 2009.  See 74 Fed. Reg. 14,666 (March 31, 2009).

In his undated application for Chapter 33 benefits, the Veteran stated that he was applying for Post-9/11 education benefits that he planned to transfer to his son who will graduate from high school in 2012.  The Veteran requested information on how to transfer his benefit to his son after the application was approved.  

In July 2009, the Veteran was informed that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill beginning August 1, 2009.  It was noted that the Veteran had 4 months and 0 days of full time benefits.  The Veteran currently had no delimiting date for using Post-9/11 GI Bill education benefits because he was still on active duty.  The Veteran was also informed that generally, you can use up to 48 months of educational benefits under two or more VA education programs.  He had used 44 months and 0 days of entitlement under the Chapter 34 educational program.  

In his July 2009 NOD, the Veteran disagreed with the decision to grant him only 4 months of Post-9/11 GI Bill benefits.  The Veteran stated that the 44 months he used under Chapter 34 were earned because of his service from July 1975 to July 1979.  He argued that when he reentered service in 1985, his eligibility for new benefits should have started over.  The Veteran also contended that he used his Chapter 34 benefits to obtain an U.S. Army Commission and if the government had paid for his education with an ROTC scholarship or one of the military academy's, he would still be entitled to the fully 36 months of Post-911 GI Bill benefit.  

The evidence of record shows that the Veteran has received 44 months of Chapter 34 Vietnam Era GI Bill benefits, which is a fact the Veteran has not disputed.  Further, the evidence shows that he has been awarded an additional 4 months of Post-9/11 GI Bill benefits.  When combined, the Veteran has been given 48 months of educational benefits between the two programs, which is the maximum amount allowed by law.  That is, although an individual may be entitled to benefits under various education programs, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  See 38 U.S.C.A. § 3695; 38 C.F.R. 
§ 21.4020.  This limitation was not authored by VA, but by Congress.  This law does not provide for any exceptions to the rule.  There is no provision in the law for granting the Veteran any education benefits in excess of 48 months for the receipt of Post-9/11 GI Bill benefits.  In addition, there is no provision in the law or regulations supporting the Veteran's assertion that each enlistment period is a separate contract entitling him to additional benefits. 

The Board is sympathetic to the Veteran's claim and his particular circumstances.  Nonetheless, VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to more than 4 months of educational assistance benefits, is not established.


ORDER

Entitlement to more than 4 months of educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


